Pfaff, C. J.
The appellee has filed a motion to dismiss this appeal for reason of appellant’s failure to comply with Rule 2-2 of the Rules of the Supreme Court of Indiana.
The record discloses that appellant’s motion for a new trial was overruled on the 28th day of May, 1955. In accordance with said rule appellant’s time expired for filing his transcript of record and assignment of errors within ninety (90) days from the 28th day of May, or August 26, 1955. The record further shows that appellant filed the transcript of record and assignment of errors on the 29th day of August, 1955. Obviously this is not in compliance with the rule.
After the filing of appellee’s motion to dismiss, appellant did not file any answer or reply thereto.
For reason of appellant’s failure to comply with the rule, the appellee’s motion to dismiss is sustained.
Appeal dismissed.
Note.—Reported in 129 N. E. 2d 75.